DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 5/23/2022.  Claims 32 and 58 are amended and claims 32-62 are currently pending.  The current status identifier labels Claim 36 as “Currently Amended” though there appear to be no amendments to the claim.  The claim will be taken to be as previously presented and the status identifier should be corrected in future responses.
Allowable Subject Matter
Examiner notes the structure shown and disclosed in connection with Applicant’s Fig. 6 differentiates over known prior art and could be found to be allowable if language was provided to specifically limit the scope of the claim to this embodiment.  There are various approaches to capturing the differentiating features of the invention including limiting the adjustable selection device (1) as having layers on the wedge surfaces having wavelength-specific reflectivities, (2) as reflecting different wavelengths of light at different angles or toward different portions of the pupil plane, or (3) having a layer only reflecting some wavelengths of light and not other wavelengths.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 5/23/2022, with respect to Claim 58 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claim 58 has been withdrawn. 
Applicant's arguments regarding various other grounds of rejection filed 5/23/2022 have been fully considered but they are not persuasive.
On page 9 of the Response, Applicant argues the [0032]-[0035] disclosure of at least one dichroic beam splitter (e.g. acousto-optic and electro-optic embodiments) may be utilized as an adjustable selection device and thus discloses sufficient species to ‘evidence possession of the [claimed] genus”.  Examiner respectfully disagrees. Early in the history of prosecution, it appeared that the corresponding structure to be imported into limiting the invention via 35 U.S.C. 112(f) was disclosed as a physically, mechanically movable structure.  In clarifying that the corresponding structure should be understood and taken to extend to electrical means of polarization rotation, Applicant pointed to support for such corresponding structure.  The support for this broader genus of adjustable selection devices included the following language from the Specifications: “a switching device for activating and deactivating the illumination light, in particular an acousto-optic or electro-optic switch, such as a Pockels cell, is present in the illumination beam path, in particular upstream of the principal color splitter, and in which variant the adjustable selection device is embodied as a polarization filter with a wavelength-dependent effect”, “in principle, the selection device can be any type of beam-deflecting device that is suitable for switching between beam paths”, and “[i]n principle, use can also be made here of electro-optic components”.  Examiner has acknowledged that a person having ordinary skill in the art would understand Applicant to have been in possession of species including acousto-optic switches and a Pockels cell.  Based on the invocation of 35 U.S.C. 112(f), the adjustable selection device claimed genus includes any “switching device for activating and deactivating the illumination light”.  Applicant includes several mechanical examples of the activating/deactivating switching device and two electrical examples of the activating/deactivating switching device.  On page 10 of the Response, Applicant “submits the Office’s interpretation of the phrase “in principle” is not reasonable in view of the specification as a whole” and “the specification provides examples of structures that are capable of performing the claimed function”.  The Specifications were considered as a whole in interpreting “in principle”.  If mechanical and electrical species serve as corresponding structures to the claimed “adjustment selection device” then the claimed genus is broader than merely the examples provided and these examples provided do not evidence possession of the claimed genus.
On page 13 of the Response, Applicant persuasively argues that the Office erred in pointing to Singer [0040] in support of the claimed limitation “at least one of the light in the detection beam path or the light in the excitation beam path, is reflected … at least twice further within the additional optical section”.  In [0093]-[0095], Singer discloses use of adaptive mirror 29 and further than such optics units are not described extensively as they are well-known.  It was believed the DMD disclosure in [0040] provided an exemplary embodiment of a structure providing distinct reflections.  While [0040] does not provide evidence that the claimed structure was known, the structure shown in relied-upon Figs. 2 and 3 evidence that further reflections are known.  It is understood that Applicant’s further reflections providing support for this feature in the claim is provided by mirrors 25 and 26 shown in Fig. 2, for example.  That structure differentiates the invention over the Singer reference as Singer does not provide two angled folding mirrors each respectively reflecting the whole of the light beam.  Rather, Singer provides further reflections in a functional sense, as required by the claim.  Any mirror reflecting a beam necessarily provides a structure in which light is reflected twice further.  In other words, while the claim captures the angled folding mirror embodiment of Applicant’s Fig. 2, it does not exclude Singer’s single adaptive mirror 29 from reflecting light “at least twice further” in a broadest reasonable interpretation of the language.  Positively reciting the structure in Fig. 2 corresponding to the function would effectively overcome the grounds of rejection in view of Singer.
On page 14 of the Response, Applicant points to support for the amended claim language regarding reflections from a reflection layer in Specifications [0083] and [0086] and [0101]-[0104].  Further, Applicant differentiates Singer from the claim limitation by arguing there is only one reflection from each of two surfaces.  Examiner agrees with Applicant’s description of the Singer reflections.  The language, however, is indefinite in view of arguments presented during prosecution and the disclosure.  In the Fig. 1 embodiment, there is a description of reflections from a front and back side of a “double mirror” and no description of reflections from a front and back side of a reflection layer.  Accordingly, it appears that Applicant takes the double mirror 16 itself to be “a reflection layer”.  There is no description of one or two layers on the double mirror 16, though there are descriptions of wavelength- and polarization-dependent layers in the disclosure. In the Fig. 6 embodiment, Applicant has disclosed front and back sides of the wedge as having layers and further discloses that the structure may provide spatial discrimination between wavelengths.  For this reason, Examiner understand the respective wavelength-reflective layers to be transmissive of other wavelengths in the system and for the optical element to function as show below (i.e. different wavelengths are transmitted through reflection coatings and the wedge substrate) to be reflected from the front and back surfaces of the coating.

    PNG
    media_image1.png
    373
    432
    media_image1.png
    Greyscale

What remains unclear is whether any substrate providing reflection is to be within the metes and bounds of the claim as a “reflection layer”.  Is the claimed “reflection layer” to be interpreted as encompassing an entire double mirror (e.g. 16 of Fig. 1)? Or is the claimed “reflection layer” to be interpreted as a thin layer of a mirror (e.g. layer of front and back sides 61 and 62 of Fig. 6)?  As there is no thin layer disclosed in connection with the planar embodiment of double mirror 16, the metes and bounds of the claim remain unclear.
Singer is interpreted according to the annotated Figure 2 below.   There is necessarily a reflection layer on the unlabeled triangular reflector.  The reflection layer in Singer may not necessarily be a deposited coating, though such an embodiment is not required by the claim.  As there are reflections on two facets of the triangular reflector, there is necessarily a reflection from a front side and a reflection from a back side of the reflection layer pointed to in the annotated figure.  It is noted that the meaning of “side” is not the same as “surface”.  There is no reflection from a back surface of the pointed to reflection layer in Singer, but there is a reflection from the back side of the pointed to reflection layer in Singer.

    PNG
    media_image2.png
    279
    704
    media_image2.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an adjustable selection device” in Claim 32 and “a device for polarization-dependent splitting” in Claim 60.
For the purposes of examination, the adjustable selection device will be interpreted as a movable beam diverting structure in Applicant’s disclosure.  In the 9/17/2021 Remarks, Applicant contends that this interpretation is too narrow in light of [0028] of the PG Pub. Of the instant application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of Applicant’s 9/17/2021 Remarks, Applicant regards the corresponding structure to the claimed “adjustable selection device” to be supported in [0028] of the Application’s publication, at least. This disclosure recites “[t]herefore, in principle, the selection device can be any type of beam-deflecting device that is suitable for switching between beam paths” and [i]n principle, use can also be made here of electro-optic components”.  As the claim has been argued to be limited by these corresponding structures, the claim is now taken to capture a genus that includes any structure capable of performing beam deflection suitable for switching paths.  Applicant has not evidence possession of the genus by way of a select number of species (e.g. mechanical means such as pushing/pivoting a dichroic mirror or prism or rotating a wheel). A person having ordinary skill in the art would not understand what structure performs the function. MPEP 2181II.A. includes the framework for determining definiteness of a corresponding structure: "[a] bare statement that known techniques or methods can be used does not disclose structure" Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)
The previous action attempted to clarify the broadest reasonable interpretation of the claim in light of the specific embodiments evidenced as possessed in the original Specifications.  The 9/17/2021 arguments point to a portion of the Specifications which discusses embodiments “in principle”, do not implicit or explicit embodiments, and do not clearly evidence possession of embodiments beyond those explicitly evidenced as possessed as previously stated.  Taking only the electro-optic component specie that is presented in the [0028] portion pointed to by Applicant, a person having ordinary skill in the art would not understand there to be a possessed specie performing the claimed selection with electro-optic means that would be considered an equivalent under 35 U.S.C. 112(f).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an adjustable selection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, in light of the 9/17/2021 Remarks, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On page 13 of the Remarks, Applicant argues that “movable” is “overly limiting” as [0028] of the PG Pub recites “[t]herefore, in principle, the selection device can be any type of beam-deflecting device that is suitable for switching between beam paths. In principle, use can also be made here of electro-optic components.” As a person of ordinary skill in the art would understand “in principle” to convey, the Applicant does not offer an enabled disclosure that has been reduced to practice beyond the actuatable/movable embodiments disclosed therein. In terms of relying on 35 U.S.C. 112(f) to incorporate structure that corresponds to the means for performing the recited function, Applicant’s arguments in light of [0028] of the Specifcation appear to include any structure capable of performing the function of adjustably selecting.  A person having ordinary skill in the art would not understand the metes and bounds of the claimed invention so-limited.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 32-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, Claim 32 currently recites “wherein at least one of the light in the detection beam path or the light in the excitation beam path is reflected both at a front side as well as at a back side of at least one reflecting layer of the adjustable selection device”.  The following is a listing of the species included within this limitation:
“the light in the detection beam path … is reflected both at a front side as well as at a back side of … [only] one reflecting layer of the adjustable selection device”
“the light in the excitation beam path is reflected both at a front side as well as at a back side of … [only] one reflecting layer of the adjustable selection device”
“the light of in the detection beam path [and] the light in the excitation beam path [are] reflected both at a front side as well as at a back side of … [only] one reflecting layer of the adjustable selection device”
“the light in the detection beam path … is reflected both at a front side as well as at a back side of … [two or more reflecting layers] of the adjustable selection device”
“the light in the excitation beam path is reflected both at a front side as well as at a back side of … [two or more reflecting layers] of the adjustable selection device”
“the light of in the detection beam path [and] the light in the excitation beam path [are] reflected both at a front side as well as at a back side of … [two or more reflecting layers] of the adjustable selection device”
There is no disclosed structure capable of the required reflections in the species captured in (iv), (v), and (vi). The originally filed disclosure describes relying on polarization layers generally as configurable to split beams having respective polarizations. Further, the Specifications disclose the embodiment of Fig. 6 having front and back sides of the overall structure capable of reflecting different wavelengths. Further, in [0105]-[0109], Applicant discloses specifics of a dichroic splitter with particular reflection and transmission coefficients.  The various embodiments, even in combination, do not amount to a disclosure of (iv), (v) and (vi) on account of at least two reflecting layers being encompassed within the scope of the claim.
Further, the disclosure does not explicitly disclose a reflection “layer” providing reflections at a front side and a back side of a layer itself though it is believed that a person having ordinary skill in the art would understand a reflection layer would necessarily provide reflections as a front and back side.  It may be that the intent of the language was to capture the embodiment of a dichroic splitter in which an artisan would understand there to be a transparent substrate and a wavelength-selective layer.  It is this wavelength-selective layer that would be understood as providing support for the Applicant’s claimed “reflection layer”. Further, artisans would understand a monolithic crystalline structure could also itself be a dichroic splitter and thus the claimed “reflection layer” could also be understood as the whole of a structure.
If Applicant intends “front side” and “back side” of “at least one reflecting layer” to be understood as two distinct half-spaces defined relative to a plane including the reflecting layer, then there is no support for a structure having only one reflecting layer. In using Applicant’s Fig. 6 for illustration purposes, it could be said that front side 62 includes a reflection layer (see [0041]-[0042]) and defines a geometric plane used as referent for “a front side” and “a back side” of the reflecting layer. The plane of 62 in Fig. 6 could be taken as the origin and the half-space to the bottom left could be taken as a front side and the half-space to the top right could be taken as the back side.  As back side 61 of wedge 60 is within the half-space to the top right, one could say this surface with a respective reflection layer is at the back side of reflection layer 62.  The problem with the now-claimed invention is that it allows for this interpretation of “front side” and “back side” of the reflection layer 62, but the wedge 60 of Fig. 6 must have a second reflection layer to operate.  Therefore Fig. 6 cannot be said to support species (i), (ii), and (iii) above as these species have only one reflecting layer.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 36-37, 42, 44, 54-55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0077844 to Singer et al. (hereinafter Singer).
Regarding claim 32, Singer discloses an apparatus for beam manipulation for a scanning microscope, the apparatus comprising excitation light (emitted from laser 3, Figs. 2-3) into an illumination beam path (from laser 3 to specimen 2, Fig. 2-3) and detection light of a detection beam path (from specimen 2 to detector 16, Fig. 2-3), a scanner (scanner 7, Figs. 2-3)  for scanning the excitation light, an additional optical section (connectable relay optics unit 27, Figs. 2-3), the additional optical section comprising optical elements  (lenses 30 and 31 and deformable mirror 29, Figs. 2-3) that influence a beam path (Figs. 2-3), wherein at least one of: one pupil plane, one intermediate image plane (at aperture plane W on deformable mirror 29, Figs. 2-3), a plurality of pupil planes, or a plurality of intermediate image planes, is formed in the additional optical section by way of the optical elements that influence the beam path, wherein the additional optical section includes an adjustable selection device (unlabeled triangular reflector between lenses 24 and 31 and between lenses 25 and 31 in Fig. 3) for activating either the additional optical section (Fig. 3) or a first beam portion (Fig. 2) of at least one of the illumination or the detection beam path, wherein the first beam portion of at least one of the illumination or the detection beam path contains no pupil plane of the illumination and the detection beam path (collimated section between an unlabeled mirror adjacent to lens 25 and the lens 24 has no pupil plane of the illumination beam path in that section, Fig. 3), and at least one of the light in the detection beam path or the light in the excitation beam path, is reflected twice at the selection device (reflections from a surface of unlabeled triangular mirror that is proximal to lens 24 and another surface of unlabeled triangular mirror that is proximal to mirror 25, Fig. 3) and at least twice further within the additional optical section (Fig. 3, see note below).
Singer is silent as to the structure of the unlabeled mirror serving to split light emitted from the laser 3 and returning to the detector 16.  In the embodiment of Fig. 1, Singer discloses emission filter 6 as performing the claimed color splitting function for the well-known purpose to optically filter the detection signal and thus improve signal to noise ratios in specimen imaging ([0078]-[0080]).  It would have been obvious to one of ordinary skill in the art to provide the emission filter structure 6 in the design of the Fig. 2-3 in order to reduce system complexity while improving signal to noise ratios in signal detection.
Singer discloses at least two further reflections of light in the additional optical section as there are near infinite reflections of light from the surface of a mirror for a given beam of light.  It is understood that Applicant intends for this limitation to capture the angled folding mirrors of Fig. 2, and while the language describes that system, the language is broad enough to describe other embodiments such as Singer’s. Language clarifying that the reflections are of the whole respective beam or that the reflections are from two angled folding mirrors could overcome these grounds of rejection.
Regarding claim 34, Singer discloses the selection device is positioned in a collimated region of at least one of the illumination or the detection beam path (Figs. 2-3).
Regarding claim 36, Singer discloses mechanical means for pivoting the selection device into and out of at least one of the illumination or the detection beam path or for pushing said selection device into or out of at least one of said illumination or said detection beam path (Figs. 2-3; [0093]).
Regarding claim 37, Singer discloses an angle position of the selection device is adjustable (Figs. 1-2). This claim neither narrowly limits “an angle position of the selection device” relative to any structure or particular geometry, nor limits “is adjustable” relative to a timeframe before, during, or after manufacturing of the device.  A design choice to provide the triangular deflecting portion of 27 is considered to be adjusting an angle relative to feasible alternatives.
Regarding claim 42, Singer discloses the selection device has at least one of: a plurality of different color splitters or a plurality of mirrors (mirror surfaces of unlabeled triangular deflecting element in element 27, Figs. 2-3).
Regarding claim 44, Singer discloses a position of a beam engagement (surfaces of unlabeled triangular deflection element of element 27, Figs. 2-3) of the selection device lies away from an optical axis of at least one lens group (off-center with respect to lens 30 axis, Fig. 3).
Regarding claim 54, Singer discloses at least one multi-lens array is positioned in at least one of the illumination beam path or a detection beam path (Figs. 2-3).
Regarding claim 55, Singer discloses at least one multi-lens array is positioned in at least one of the illumination beam path or a detection beam path in the additional optical section (Fig. 2-3).
Regarding claim 62, Singer discloses a microscope comprising an apparatus for beam manipulation as claimed in claim 32, comprising at least one microscope objective (objective 10, Fig. 2-3) and a detector device (detector 16, Fig. 2-3) for detecting detection light emitted by a sample, wherein the pupil planes of the additional optical section are situated in planes that are optically conjugate to a pupil plane of the microscope objective.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 8,699,132 to Iketaki (hereinafter Iketaki).
Regarding claim 33, Singer discloses the claimed invention as cited above though does not explicitly disclose the scanner is positioned in a pupil plane.
Iketaki discloses the scanner is positioned in a pupil plane (scanner 63 in pupil conjugate plane, Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the scanner in the pupil plane as taught by Iktaki with the system as disclosed by Singer.  The motivation would have been to reduce illumination vignetting (col. 22, ll. 48-63).


Claim 35, 38, 45, 48-50, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of DE 10 2014 017 003 to Schwedt (hereinafter Schwedt).
Regarding claim 35, Singer discloses the claimed invention as cited above though does not explicitly disclose the selection device is positioned in a divergent or convergent region of at least one of the illumination or the detection beam path.
Schwedt discloses the selection device is positioned in a divergent or convergent region of at least one of the illumination or the detection beam path (light exiting lens L3 and impinging on surface U2, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the optical arrange of the adaptive optical element surface (U2) at a diverging portion of the illumination beam as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to provide multi-beam sample illumination with reduced astigmatism ([0035],[0041]).
Regarding claim 38, Singer discloses the claimed invention as cited above though does not explicitly disclose the selection device comprises at least one color splitter.
Schwedt discloses the selection device comprises at least one color splitter (Fig. 3; [0051]-[0056]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to embody the selection device as a color splitter as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to decouple the illumination and detection paths, thereby avoiding the adaptive optical element effect on image formation at the receiver ([0051]-[0057]).
Regarding claim 45, Singer discloses the claimed invention as cited above though does not explicitly disclose a first pupil plane a second pupil plane are formed in the additional optical section with the aid of a first lens group and a second lens group.
Schwedt discloses a first pupil plane (pupil plane P1, Fig. 1) and a second pupil plane (pupil plane P2, Fig. 1) are formed in the additional optical section with the aid of a first lens group (lenses L1 and L2, Fig. 1) and a second lens group (lenses L3 and L2, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide pupil planes in the additional optical section as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to provide multi-beam sample illumination with reduced astigmatism ([0035],[0041]).
Regarding claim 48, Singer discloses at least one of: the first lens group or the second lens group, is passed through twice by the excitation light (Fig. 2-3).
Regarding claim 49, Singer discloses at least one of: the first lens group or the second lens group, is passed through twice by the excitation light in opposite directions (Fig. 2-3).
Regarding claim 50, Singer discloses the claimed invention as cited above though does not explicitly disclose at least one of an SLM (spatial light modulator), a DMD (digital mirror device), or a MEMS (micro-electromechanical system) is positioned in at least one of the additional pupil planes.
Schwedt discloses at least one of an SLM (spatial light modulator), a DMD (digital mirror device), or a MEMS (micro-electromechanical system) is positioned in at least one of the additional pupil planes.
Regarding claim 57, Singer discloses the claimed invention as cited above though does not explicitly disclose a first pupil plane and a second pupil plane are formed in the additional optical section and wherein a first spatial light modulator (SLM) is arranged in the first pupil plane and a second spatial light modulator (SLM) is arranged in the second pupil plane.
Schwedt discloses a first pupil plane (plane of SLM and AOE, Figs. 2-3) and a second pupil plane (plane of SLM and AOE, Figs. 2-3) are formed in the additional optical section and wherein a first spatial light modulator (SLM) (a portion of SLM, Figs. 2) is arranged in the first pupil plane and a second spatial light modulator (SLM) (a remaining portion of SLM, Figs. 2) is arranged in the second pupil plane.  The spatial light modulator necessarily has spatially distinct portions that respectively operate as spatial light modulators and read on the claimed invention.  In particular, the disclosed invention differentiates over the Schwedt optical system in that the first and second pupil planes are not the same.  This feature is not required in the claim.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide pupil planes in the additional optical section as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to provide multi-beam sample illumination with reduced astigmatism ([0035],[0041]).

Claims 39, 41 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 9,069,167 to Nishiwaki (Nishiwaki).
Regarding claims 39 and 41, Singer discloses the claimed invention as cited above though does not explicitly disclose switching device for activating and deactivating the illumination light is present in the illumination beam path, in particular upstream of the principal color splitter, and wherein the adjustable selection device is embodied as a polarization filter with a wavelength-dependent effect.
Nishiwaki discloses a switching device for activating and deactivating the excitation light located in the illumination beam path, and wherein the adjustable selection device is embodied as a polarization filter with a wavelength-dependent effect (a first illumination optical system 105 with wavelength filter 104 and polarization filter 107 upstream from splitter 110, Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed switching device as taught by Nishiwaki with the system as disclosed by Singer.  The motivation would have been to reduce image noise (col. 7 ll. 49-61).
Regarding claim 59, Singer discloses two spatial light modulators. 
Singer discloses the claimed invention as cited above though does not explicitly disclose a polarization rotation device. 
Nishiwaki discloses a polarization rotation device (quarter waveplate 109, Fig. 4) for rotating a polarization direction of the light is present in at least one of the illumination beam path or the detection beam path upstream of the first spatial light modulator (SLM) (spatial light modulator 108, Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization rotation device as taught by Nishiwaki with the system as disclosed by Singer.  The motivation would have been to reduce image noise (col. 7 ll. 49-61).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of EP 3153906 to Engelhardt (hereinafter Engelhardt).
Regarding claim 40, Singer discloses the claimed invention as cited above though does not explicitly disclose the illumination beam path is subdivided into a plurality of partial beams, the apparatus further comprising polarization-rotating elements for providing different polarizations, wherein at least one polarization rotating element is located in the beam path of each of the partial beams and a switching device for switching between one or more of the partial beams. 
Engelhardt discloses the illumination beam path is subdivided into a plurality of partial beams (via splitter 14, Fig. 2; [0039]-[0040]), the apparatus further comprising polarization-rotating elements (waveplates 52 and 51, Fig. 2) for providing different polarizations, wherein at least one polarization rotating element is located in the beam path of each of the partial beams (Fig. 2) and a switching device (Pockel cell 18, Fig. 2) for switching between one or more of the partial beams (“ the birefringent electro-optical element 18 is active, and the two partial beams 17 and 15 of the fluorescence light 6 are diverted from the beam path of the light 3 coming from the light source 2 by means of the polarization beam splitters 14”; ([0039]-[0040]). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed polarization control as taught by Engelhardt with the system as disclosed by Singer.  The motivation would have been to detect sample effects on polarization ([0039]-[0040]).

Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 9,778,573 to Tang et al. (hereinafter Tang).
Regarding claim 52, Singer discloses the claimed invention as cited above though does not explicitly disclose an intermediate image plane is formed in the additional optical section and wherein a device for light modulation is positioned in the intermediate image plane.
Tang discloses an intermediate image plane is formed in the additional optical section and wherein a device for light modulation is positioned in the intermediate image plane. (mirror 40 at image plane 45, Fig. 1A; col. 3, ln. 32-col. 4, ln. 28).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a digital mirror device at an image plane as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been “masking the unwanted diffraction pattern and by allowing the DMD to independently control of the light energy that can be delivered to specific” (col. 3, ll. 39-53).
Regarding claim 53, Singer discloses the claimed invention as cited above though does not explicitly disclose an intermediate image plane is formed in the additional optical section, an adaptive element being positioned in said intermediate image plane for the purposes of beam shaping of the excitation light.
Tang discloses an intermediate image plane is formed in the additional optical section, an adaptive element being positioned in said intermediate image plane for the purposes of beam shaping of the excitation light (mirror 40 at image plane 45, Fig. 1A; col. 3, ln. 32-col. 4, ln. 28).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a digital mirror device at an image plane as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been “masking the unwanted diffraction pattern and by allowing the DMD to independently control of the light energy that can be delivered to specific” (col. 3, ll. 39-53).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US PG Pub. 2011/0109958 to Yokoi (hereinafter Yokoi).
Regarding claim 60, Singer discloses the claimed invention as cited above though does not explicitly disclose a device for splitting of at least one of the illumination beam path or the detection beam path in the additional optical section (splitter proximal to lens 25 splits emitted light from laser 3 and detected light received by imager 16 necessarily, Figs. 2-3), and at least one of a lens or a mirror (lenses 30 and 31 and unlabeled triangular mirror of relay optics element 27, Figs. 2-3), for guiding the split components of light of at least one of the illumination beam path or the detection beam path with different polarizations onto two different spatial light modulators or onto different regions of one and the same spatial light modulator in a pupil plane in the additional optical section (Fig. 2-3).
Yokoi discloses a device for polarization-dependent splitting (“PBS 54 is an optical element that reflects incoming light or passes incoming light, according to the polarization direction”; col. 13, ll. 25-41) of at least one of the illumination beam path or the detection beam path in the additional optical section (portion including PBS 54, mirrors 56 and 6, and PBS 57, Fig. 5), and at least one of a lens or a mirror (mirrors 56, and 6, Fig. 5), for guiding the split components of light of at least one of the illumination beam path or the detection beam path with different polarizations onto two different spatial light modulators or onto different regions of one and the same spatial light modulator (SLM 5, Fig. 5) in the additional optical section.
The clarity of this claim would be improved and differentiate over Yokoi by requiring “both” split components to be guided as opposed to allowing for partial guiding of the split components to the claimed SLM configuration.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization splitter as taught by Yokoi with the system as disclosed by Singer.  The motivation would have been to control the relative intensity ratio of polarizations impinging an imaged sample as well as the phase of the illumination pattern (col. 13, ln. 9-col. 14, ln. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872